CuRRiE, J.
(dissenting). I agree with the conclusion stated in the last paragraph of the majority opinion that, if one son is to be assigned more shares of the capital stock of the Emmerick Cranberry Company than the other son, then the latter must receive cash or other assets equal in value to the excess shares received by the former. Such result seems to be required because the paramount intent expressed by testatrix in the paragraph of the will before us for construction is that each son share equally in the distribution of the residue of her estate.
However, I must respectfully dissent from the holding that the 40 shares of stock of the Emmerick Cranberry Company which Clarence and his wife purchased and owned in joint tenancy must be ignored in determining the distribution to be made in the estate of the shares of stock of such company owned by testatrix at the time of her death. The will employs the phrase “how many shares . . . each of my sons shall own at the time of my death.” It contains no qualifying language from which it can be inferred that said shares already owned by a son, which are to be taken into consideration in making a division of said shares so that each brother *192will own an equal number, is restricted to shares previously obtained from testatrix and not from another stockholder. If such were the intent of testatrix it would have been a simple matter to have so stated in the will. By reading such qualification into the will the majority opinion effects a reformation of clear and unambiguous language. This court has only recently given adherence to the well-recognized and generally accepted rule that courts should not reform language of a will that is clear and unambiguous. Estate of Gray (1953), 265 Wis. 217, 61 N. W. (2d) 467.
The testimony is undisputed that some months prior to the death of testatrix she learned of Clarence’s purchase of the 40 shares, and commented concerning the same. Nevertheless, she took no action to change her will. From this it might be reasonably inferred that testatrix was satisfied that the will as it stood adequately expressed her intent as to the division to be made of her shares in the Emmerick Cranberry Company in view of the changed condition resulting from Clarence acquiring such 40 shares.
In joint tenancy, unlike tenancy in common, the ownership of each cotenant extends to the whole property until such time as there is an alienation of his interest therein, and not merely to an undivided half. Therefore, the learned trial judge was correct in determining that Clarence owned 40 shares of stock at the time of her death and John two shares, and, in order to carry out the expressed intent of testatrix, the 38 shares owned by her at the time of her death should be assigned to John.
I am authorized to state that Mr. Chief Justice Fairchild and Mr. Justice Brown concur in this dissent.